PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/724,255
Filing Date: 3 Oct 2017
Appellant(s): Atwater et al.



__________________
Kirsten Hiera
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 3, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated September 3, 2020 from which the appeal is taken have been modified by the advisory action dated November 24, 2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-3, 8-10, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5478671 (Idota) in view of US 2014/0034872 A1 (Watanabe).
Regarding claims 1, 2, 8, 9, 15 and 16, Idota discloses a cathode active material which is preferably a lithium-containing transition metal oxide such as LiyMncFe2-cO4, (lithium manganese-based spinel cathode material, wherein iron is equivalent to the claimed Me) wherein y (equivalent to the claimed x) is in the range of 0.5 to 1.2 and c (equivalent to the claimed 2-z) is in the range of 1.6 to 1.96 (such that 2-c, equivalent to the claimed z, is in the range of 0.04 to 0.4) [8:29-37,55-67], obtained by mixing a lithium compound and one or more transition metal compounds for subjecting them to reaction [8:38-49] by burning (calcining) the lithium compound together with the transition metal compound [9:26-29,34-36], wherein particularly preferred examples of the lithium compound (lithium source) include lithium oxide, lithium hydroxide, and lithium carbonate [10:3-12, 11:17-32], preferred or particularly preferred examples of the transition metal compound include manganese nitrate [10:22-23, 11:2, 11:22-23], manganese acetate [10:26-27, 11:3] (manganese sources), iron (II) acetate, iron 
Idota does not teach that the manganese source and the Group VIII Period 4 source are separately mixed to form a first mixture and calcined to produce a manganese mixed metal-based metal oxide in advance of the mixing and calcining together with the lithium source and potassium source. Watanabe however teaches producing a manganese mixed metal-based oxide (manganese/nickel composite oxide) as a precursor [0149] by a process in which raw materials are mixed and then subjected to calcination [0154] prior to producing a positive electrode active substance by mixing the precursor and a lithium compound and then subjecting the resulting mixture to a calcination step [0148], because the obtained positive active substance particles have a high crystallinity in a spinel structure as a property derived from the precursor [0179]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to mix the transition metal compounds of Idota to form a first mixture and calcine the first mixture to produce a manganese mixed metal-based metal oxide precursor prior to the mixing and calcining together with the lithium source, as in Watanabe, with the reasonable expectation of improving the crystallinity of the obtained cathode material.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05 I.
Regarding claim 20, Idota further discloses that binders and electrically conductive agents may be added to the mixture for the cathode [12:27-29], wherein examples of the electrically conductive agents include graphite and carbon black [12:30-43] and examples of binders include polytetrafluoroethylene and polyfluorovinylidene [12:44-60].

Claims 4, 5, 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 5478671 (Idota) in view of US 2014/0034872 A1 (Watanabe), as applied to claims 1-3, 8-10, 15-17 and 20 above, and further in view of US 2010/0086853 A1 (Venkatachalam).
Regarding claims 4, 5, 11, 12 and 18, the combination of Idota and Watanabe teaches the method according to claim 1, material according to claim 8, and cell according to claim 15, wherein the manganese source is manganese acetate and the Group VIII Period 4 source is iron acetate, as shown above, but does not teach mixing ammonium hydroxide with the first 
Further in regard to claims 5, 12 and 18, although Venkatachalam does not specifically teach the same ranges of time and temperature for calcining the first mixture, the claimed ranges nevertheless would have been obvious to one of ordinary skill in the art, because they lie inside Venkatachalam’s ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05 I. Idota further discloses that the second mixture is calcined at a temperature capable of decomposing or melting the mixture, preferably 350° to 1500° C [9:43-55], for example 660° C, 800° C, or 900° C [17:31-34, 19:26-32], and Watanabe further teaches that the second mixture is preferably calcined for a time of 2 to 50 hr [0163], for example, 15 hr [0219]. Note also with respect to claims 12 and 18 that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).

Claims 6, 7, 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 5478671 (Idota) in view of US 2014/0034872 A1 (Watanabe), as applied to claims 1-3, 8-10, 15-17 and 20 above, and further in view of US 2007/0122703 A1 (Whitfield).
Regarding claims 6, 7, 13, 14 and 19, the combination of Idota and Watanabe teaches the method according to claim 1, material according to claim 8, and cell according to claim 15, wherein the manganese source is manganese nitrate and the Group VIII Period 4 source is iron nitrate, as shown above, but does not teach mixing a chelating agent with the first mixture to form an intermediate mixture and calcining the intermediate mixture to produce an ash. Whitfield however teaches forming a manganese mixed-metal based metal oxide by a chelation-based technique including mixing sucrose as a chelating agent to a mixture of metal nitrates to form an intermediate mixture, charring and combusting the intermediate mixture to produce an ash, and calcining the ash at 800° C for 6 hours [0046], because the chelation-based technique achieves good homogeneity [0044]. Therefore it would have been obvious to one of ordinary skill in the art to use the claimed chelation-based technique, as taught by Whitfield, to produce the manganese mixed metal-based metal oxide of the combination, with the reasonable expectation of achieving good homogeneity.
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); MPEP 2144.05 I. Idota further discloses that the second mixture is calcined at a temperature capable of decomposing or melting the mixture, preferably 350° to 1500° C [9:43-55], for example 660° C, 800° C, or 900° C [17:31-34, 19:26-32], and Watanabe further teaches that the second mixture is preferably calcined for a time of 2 to 50 hr [0163], for example, 15 hr [0219]. Note also with respect to claims 14 and 19 that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
The rejection of claims 4-7, 11-14, 18 and 19 under 35 USC 112.

(2) Response to Argument
Applicant’s arguments have been fully considered but they are not persuasive.
The applicant argues that Idota does not teach a potassium-modified cathode material, because none of the specifically mentioned cathode material formulas include potassium. However, in column 11 lines 33-48, Idota specifically teaches that compounds containing K, such as oxides, hydroxides, or carbonates thereof, can be employed together with the lithium compounds and the transition metal compounds in the burning (calcining) thereof. One of ordinary skill in the art would understand this to mean that potassium may further be included in the cathode materials. The applicant further argues that the disclosed chemical formulas of the cathode materials exclude potassium based on the significant level of detail with which they are disclosed. However, it is not uncommon in the art to describe electrode materials using a more basic formula, that does not explicitly include elements which are considered as dopants or additives written in the formula, even though such elements may nevertheless be included in the material, especially when such elements are included in small amounts or are optional, as is the case here. Moreover, the chemical formulas listed in Idota are merely preferred examples, and the disclosure further encompasses transition metal oxides which can intercalate and deintercalate lithium ions more broadly. See column 8 lines 29-37. In other words, while the disclosed formula LiyMncFe2-cO4 provides guidance and direction for one of ordinary skill in the art, it is not limiting, and other related materials, such as a potassium-modified version thereof, are also clearly suggested to one of ordinary skill in the art based on Idota’s broader disclosure and teachings. Note that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123.
The applicant further argues that the disclosure in column 11 lines 33-48 that potassium compounds can be employed in the burning with the lithium compounds and transition metal compounds is not a disclosure that potassium can be included in the final product. Despite not being explicitly disclosed, one of ordinary skill in the art nevertheless would interpret this section as a disclosure of further raw materials, which are intended for the incorporation of the mentioned elements in the final product. The applicant alleges that these compounds could be used for other purposes, such as catalysts, etc., however, there is no mention of such purposes in Idota. Given that these compounds are listed in the context of other raw materials, and there is no disclosure of them being used for any alternative purpose, one of ordinary skill in the art would assume that these compounds are also meant to be used as raw materials. Further, the description that these compounds can be employed “together with the above compounds” implies that they are used in the same manner as the above compounds (i.e., the lithium compounds and the transition metal compounds), that is, as raw materials for incorporation in the final product. Idota also specifically discloses an example in which calcium carbonate (one of the compounds listed in the abovementioned section) is burned with the lithium compound and transition metal compound (see column 17 lines 31-34 and Table 1a, specifically Sample No. 17, and other compound (i), listed in the note), wherein Ca is present in the final product (see Table 1b, Sample No. 17). Further, Idota recites in claim 14 that the transition metal oxides 
The applicant further argues that Idota discloses such a significant number of potential reagents that undue experimentation would be required to arrive at the claims, without any reasonable expectation of success. However, the disclosed reagents are generally known and understood compounds, used in a conventional manner as known and understood in the art. Based on Idota’s disclosure, one of ordinary skill in the art would expect that the various reagents could be successfully used interchangeably. Note that obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988). Furthermore there is a high level of skill in the art, and extensive experimentation is common, such that one of ordinary skill would be well equipped to choose suitable reagents based on the disclosure of Idota. The fact that experimentation may be complex does not necessarily make it undue, if the art typically engages in such experimentation. In re Certain Limited-Charge Cell Culture Microcarriers, 221 USPQ 1165, 1174 (Int’l Trade Comm'n 1983), aff’d. sub nom., Massachusetts Institute of Technology v. A.B. Fortia, 
Additionally, although Idota discloses many options, the claims are also broad, such that a significant proportion of Idota’s options meet the claims, particularly in view of the specific guidance toward preferred and particularly preferred options (see column 10 line 65 to column 11 line 32). For example, with respect to the lithium compounds, Idota discloses four options that are particularly preferred (lithium oxide, lithium hydroxide, lithium carbonate, and lithium acetate – see column 11 lines 17-19), all of which read on the “lithium source” recited in the independent claims, and three out of the four are recited in dependent claims 2, 9 and 16. Similarly, Idota discloses four examples of compounds containing K (oxides, hydroxides, carbonates, and nitrates thereof – see column 11 lines 43-46), all of which read on the “potassium source” recited in the independent claims, and three out of the four are recited in dependent claims 2, 9 and 16. With respect to the transition metals, the independent claims also very broadly recite a “manganese source” and “a Group VIII Period 4 source…wherein Me is iron”, and the manganese acetate, manganese nitrate and iron acetate recited in dependent claims are included in Idota’s “particularly preferred” transition metal compounds (see column 11 lines 2, 3, 6, 22-23 and 24-25).
In response to applicant’s argument that Watanabe would not have motivated one of ordinary skill in the art to add a second calcination step, it is noted that Watanabe is relied on to teach the first calcination step, which produces the precursor, while the calcination step in Idota, in which the lithium and potassium compounds are mixed, is equivalent to the second claimed calcination step. One of ordinary skill in the art would have been motivated to add the first calcination step, in advance of the calcination step that is already disclosed in Watanabe) is because it can produce a crystalline precursor, and the crystalline precursor improves the crystallinity of the final product.
In response to applicant's argument that the precursor of Watanabe is chemically distinct from the claimed precursor, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the choice of raw materials and chemical composition of the cathode active material is taught by Idota, while Watanabe is merely relied on to teach the sequence of mixing and calcining the raw materials. When the transition metal compounds are mixed and calcined in advance, as taught by Watanabe, using the a manganese source and an iron source for the transition metal compounds, as in Idota, the precursor will be a manganese mixed metal-based metal oxide as claimed. In response to applicant's arguments against the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant further argues that based on the allegedly unpredictable nature of the art, it would not have been obvious to apply Watanabe’s teachings, related to a nickel based material, to the iron based material of Idota. However Idota discloses both nickel and iron based materials as equivalent for use in the same method (see column 8, lines 55-59), thus one of ordinary skill in the art would expect that Watanabe’s method which is suitable for use with nickel based materials could also be equivalently applied to Idota’s iron based materials. Note that obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988). Furthermore, the close chemical similarity between nickel and iron supports the expectation that the method could be used predictably on either material. The applicant has also failed to show any evidence that the use of nickel or iron based materials would cause the method to perform differently, and in fact, describes in the instant specification the use of both nickel and iron based materials equivalently. See for example paragraphs [050]-[051] of the originally filed specification.
The applicant alleges that Idota’s disclosure of 0.2 to 10 molar % in column 11 line 48 does not refer to the molar percent of potassium in the final cathode product, but rather to the molar percent of the potassium in the compound. To the contrary, what Idota discloses is “[t]he compound is preferably used in the amount of 0.2 to 10 molar %”. Clearly, this means the molar percentage of the compound (i.e., the compound containing K) as compared to the other element (i.e., the K) in the compound. Furthermore, one of ordinary skill in the art, based on an understanding of how calcination works as a common technique used in the art for production of cathode active materials, would expect the molar percentage of the compound used in the burning (calcining) to be at least approximately equivalent to the molar percentage of the element that ends up in the final product. This expectation is further supported by Idota’s example 17, described in column 17 lines 31-34 and Tables 1a and 1b, in which calcium carbonate (one of the compounds described in column 11 lines 33-48 for use in the amount of 0.2 to 10 molar %) is used in a molar ratio of 0.05 (see Table 1a) and then the final product includes a molar ratio of 0.05 of Ca (see Table 1b).
In response to applicant's argument that the material formed in Venkatachalam has a different chemical formula and crystal structure than claimed, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case Vankatachalam is not being relied on to teach the specifically claimed material. Rather, the material composition is taught by Idota, and Venkatachalam is relied on merely to teach the sol-gel method. One of ordinary skill in the art would understand that the sol-gel method taught by Vankatachalam could be applied to a variety of different transition metal compound mixtures, such as those taught by Idota in 
The applicant argues that because reaction time and temperature are related, there is no reason to combine the temperature range taught by Idota for the second mixture with the time range taught by Watanabe for the second mixture. However, because Idota describes only a temperature range without specifically teaching any particular range for the time, it is reasonable to look to other references for further guidance regarding suitable times. Furthermore, because the temperatures taught by Watanabe are consistent with the temperatures taught by Idota, one of ordinary skill in the art would expect that Watanabe’s time range would be effective for use with the temperature range taught by Idota.
The applicant further argues that Idota cannot be relied on to teach the temperature range pertaining to the claimed second mixture, because Idota does not teach a second mixture. However, when combined with Watanabe, which teaches an additional mixture to produce a precursor prior to mixing with the lithium compound, it is clear that the mixture with the lithium compound as taught by Idota would be the second mixture, in the method of the combination. Furthermore, even if one of ordinary skill in the art would instead look to Watanabe to teach the temperature pertaining to the second mixture, Watanabe also teaches the claimed temperature (see paragraph [0148], which teaches a range of 680 to 1050° C).
In response to applicant’s argument that there is no motivation to combine the time and temperature ranges pertaining to the first mixture as disclosed in Venkatachalam with Idota and Watanabe, the motivation is found in Venkatachalam, which teaches that the disclosed sol-gel method, including the time and temperatures ranges used therein, is suitable 
In response to applicant’s argument that it is unknown when in the processing the potassium compounds are used by Idota, it is noted that Idota teaches in column 11 lines 33-48 that the potassium compounds may be used in the burning with the lithium compound. Therefore in making the combination with Watanabe, in which the lithium compound is included only in the second mixture, subsequent to the mixing of the transition metal compounds, it would have been most reasonable to one of ordinary skill in the art to use the potassium compound in the second mixture along with the lithium compound. It furthermore would have been most reasonable to combine the potassium compounds in the second mixture instead of the first mixture because the potassium compounds are more closely chemically related to the lithium compounds (used only in the second mixture, as taught by Watanabe) than to the transition metal compounds (the only type of compounds used in the first mixture, as taught by Watanbe).
In response to applicant's argument that the material formed in Whitfield has a different chemical formula and crystal structure than claimed, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case Whitfield is not being relied on to teach the specifically claimed material. Rather, the material composition is taught by Idota, and Whitfield is relied on 
With respect to claim 14, the applicant argues that the claimed range of 0.5 to 2 hours is narrower and farther from the 6 hour calcination time taught by Whitfield, but has failed to show that the difference is critical. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05 I. Furthermore, the range of 0.5 to 2 hours does not appear to be critical because it is not even mentioned in the specification. Rather the only time ranges described with respect to the step of calcining the intermediate mixture formed with the chelating agent is the range of 1 to 4 hours, 1.5 to 3 hours, or 2 to 2.5 hours. See the originally filed specification at paragraphs [049] and [056]. Moreover, claims 14 and 19 are product claims, not method claims, and the applicant has failed to show that the difference in calcination time would result in a nonobvious difference in the claimed product. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113.
In response to applicant’s argument that there is no motivation to combine the time and temperature ranges pertaining to the first mixture as disclosed in Whitfield with Idota and Watanabe, the motivation is found in Whitfield, which teaches that the disclosed chelation-based technique, including the time and temperatures ranges used therein, achieves good homogeneity.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HMM/
Conferees:
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727                                                                                                                                                                                                        
/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an